Citation Nr: 0005918	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to service connection for heart disease (claimed 
as chest pain).

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a low back disability.

Entitlement to a higher rating for a right knee disability, 
initially assigned a 30 percent evaluation, effective from 
March 1990; a total rating, effective from November 27, 1996, 
to January 1998; and a 30 percent evaluation, effective from 
January 1998.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1986 to March 
1990.  He had more than 13 years of active service at the 
time of his separation from service in March 1990 due to 
physical disability, the right knee disability.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1991 and later RO rating decisions that denied 
service connection for heart disease, a left knee disability, 
and a low back disorder; and increased the evaluation for the 
right knee disability from zero to 30 percent, effective from 
March 1990 or the effective date of the grant of service 
connection for this disability; assigned a total rating for 
this disability, effective from November 27, 1996, to January 
1998; and assigned a 30 percent evaluation for the right knee 
disability, effective from January 1998.  The Board remanded 
the case to the RO in September 1996 for additional 
development, and the case was returned to the Board in 1999.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing the presence of current heart disease and/or 
left knee disability.

2.  Approximately 75 percent of the veteran's current low 
back disability is due to congenital abnormality; the 
remaining 25 percent of his current low back disability is 
due to aggravation caused by the service-connected right knee 
disability.

3.  The right knee disability was manifested primarily by 
severe instability, and occasional swelling and painful 
motion with limitation of flexion to 40 degrees from March 
1990 to November 27, 1996; from November 27, 1996 to January 
1998 the right knee was manifested primarily by total 
functional impairment due to prosthetic replacement of the 
right knee joint; and from January 1998 the right knee 
disability is manifested primarily by prosthetic replacement 
of the right knee joint without ankylosis, instability, 
compensable limitation of motion or severe symptoms.


CONCLUSIONS OF LAW

1.  The claims for service connection for heart disease and a 
left knee disability are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Twenty five percent of pars defect of the lumbar spine 
with spondylolisthesis and arthritis of L4-5 is proximately 
due to or the result of a service-connected disability; 
75 percent of this disability was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.322 (1999).

3.  The criteria for the assignment of a separate compensable 
evaluation of 20 percent in addition to the 30 percent 
evaluation for traumatic arthritis of the right knee from 
March 1990 to November 27, 1996, are met; the criteria for a 
rating in excess of the total rating, effective from November 
27, 1996 to January 1998, and for a rating in excess of 
30 percent, effective from January 1998, or for additional 
separate compensable evaluations for the right knee 
replacement, effective from November 27, 1996, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Codes 5055, 5256, 5257, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Heart Disease and a Left Knee 
Disability

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for heart disease and a left knee 
disability; that is, evidence which shows that his claims are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on VA to assist him further in the 
development of the claims.  Murphy at 81.  "The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where cardiovascular disease or arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of active service, it shall be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

A review of the veteran's claims folder shows that service 
connection is in effect for the right knee disability and 
that service connection has not been granted for any other 
disorder.  A 30 percent evaluation was assigned for traumatic 
arthritis under diagnostic code 5257, effective from March 
1990; a total rating was assigned for right knee replacement 
under diagnostic code 5055 with consideration of the 
provisions of 38 C.F.R. § 4.30 (1999), effective from 
November 27, 1996 to January 1998; and a 30 percent rating 
was assigned for the right knee replacement under diagnostic 
code 5055, effective from January 1998.

Service medical records do not show the presence of heart 
disease.  The post-service medical records show that the 
veteran was seen at a VA medical facility in April 1990 for 
complaints of chest pain.  The assessment was probable 
costochondritis, resolved.  A report of ECG 
(electrocardiogram) performed in conjunction with the 
veteran's VA medical examination was abnormal for inferior 
lateral infarction; heart disease was not found at this 
examination.  The diagnosis was chest pain with inferior 
lateral infarction (more like old).  A VA report of ECG in 
October 1997 was borderline and a VA chest X-ray in December 
1997 revealed borderline cardiac silhouette and evidence of 
previous granulomatous disease.  The diagnosis at a VA heart 
examination in December 1997 was history of abnormal ECG; 
otherwise normal.  The post-service medical records indicate 
a history of abnormal ECG and of previous granulomatous 
disease, but these medical records do not show the presence 
of heart disease.  A claim for service connection for a 
disability is not well grounded where there is no medical 
evidence showing the presence of the claimed disability.  
Caluza, 7 Vet. App. 498.  While the evidence indicates the 
veteran had complaints of chest pain and the presence of 
abnormalities on ECG, the overall clinical findings are 
insufficient to demonstrate the presence of a heart disease.  
38 C.F.R. § 3.303(b).

With regard to the claim for service connection for a right 
knee disability, the service medical records show that the 
veteran was seen for complaints of left knee pain and the 
report of a medical board evaluation notes that X-rays 
revealed early degenerative joint disease of the right knee 
and tricompartment degenerative joint disease on the left.  
The diagnosis was degenerative joint disease of the right 
knee.  

The post-service medical records show that the veteran 
underwent a VA medical examination in January 1991.  X-rays 
showed old change of Osgood-Schlatter disease without 
evidence of arthritis or other disease of the left knee.  The 
diagnosis was left knee Osgood-Schlatter's disease.  X-rays 
of the knees at the time of the veteran's VA medical 
examination in September 1993 showed no abnormalities of the 
left knee.  Color photographs were taken of the veteran's 
knees at this examination and the diagnosis on the report of 
this examination was normal left knee.  A left knee disorder 
was not found at this examination.  A report of the veteran's 
VA medical examination in December 1997 notes that a left 
knee X-ray was normal and that the veteran had apparent 
normal function of the left knee with no significant clinical 
findings for a left knee disability.  While the medical 
evidence indicates a history of old Osgood-Schlatter's 
disease of the left knee, the medical evidence does not 
demonstrate the presence of clinical findings to demonstrate 
a current chronic left knee disability in order to establish 
the presence of a well-grounded claim for such a disorder.  
38 C.F.R. § 3.303(b); Caluza, 7 Vet. App. 498.

The veteran and his wife testified before the undersigned at 
a hearing in July 1996 to the effect that the veteran had 
heart disease initially manifested by chest pain in service 
and a left knee disability that was caused by and/or 
aggravated due to additional stress placed on his left lower 
extremity because of his service-connected right knee 
disability, but this lay evidence is not sufficient to 
demonstrate the presence of a chronic heart disease and/or 
left knee disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  A letter dated in May 1991 from a service department 
physician who treated the veteran in service for his right 
knee condition is to the effect that the veteran had 
degenerative joint disease of the left knee secondary to an 
altered gait caused by his service-connected right knee 
disability, but this physician failed to respond to a RO 
letter in May 1998 requesting clinical documentation to 
support the diagnosis of a chronic left knee disability.


In this case, there is no competent (medical) evidence 
showing the presence of a current heart disease or chronic 
left knee disability, and the veteran's claims for service 
connection for these disorders are not plausible.  Hence, the 
claims are denied as not well grounded.

The Board notes that the RO denied the claims for service 
connection for heart disease and a left knee disability on 
the merits and finds no prejudice to the veteran in appellate 
denial of the claims as not well grounded.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).


II.  Service Connection for a Low Back Disability

A.  Factual Background

Service medical records are negative for a low back 
disability.

Post service VA and private medical records of the veteran's 
treatment and evaluations in the 1990's show that he was seen 
for various conditions, including low back problems.  The 
more salient medical reports with regard to his claim for 
service connection for a low back disability are discussed in 
the following paragraphs.

X-rays of the lumbosacral spine conducted in conjunction with 
the veteran's VA medical examination in January 1991 
demonstrated 1st degree spondylolisthesis of L4 on L5.  

A letter dated in May 1991 from a physician who treated the 
veteran in service is to the effect that the veteran had a 
low back condition that was made worse by an altered gait due 
to his service-connected disability.

The report of the veteran's VA medical examination in 
September 1993, including X-rays of the lumbosacral spine, 
revealed increased spondylolisthesis of L4-5.

The veteran and his wife testified at the hearing in July 
1996 to the effect that the veteran had a low back disability 
secondary to stress placed on his low back because of his 
service-connected right knee disability.  

In September 1996, the Board remanded the case to the RO in 
order to have the veteran undergo a VA orthopedic examination 
to determine the nature extent of any low back disability and 
to obtain an opinion as to the etiology of any low back 
disability found.

A report of the veteran's VA medical examination in December 
1997 shows the presence of pars defect of the lumbar spine 
with spondylolisthesis and arthritis at L4-5.  The examiner 
opined that the veteran's was born with approximately 
75 percent of his current low back disability and that the 
remaining 25 percent was caused by his service-connected 
right knee disability.


B.  Legal Analysis

The veteran's claim for service connection for a low back 
disability is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
appellant is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

The criteria for establishing service connection for a 
disability is noted in section I of this decision.

The medical evidence shows that the veteran has a congenital 
low back disability.  A congenital disorder is not considered 
a disability for VA compensation unless aggravated by active 
service.  38 C.F.R. §§ 3.303(c), 3.306.  Service medical 
records do not show worsening of the veteran's congenital 
back disorder in service.  A letter dated in May 1991 from a 
service department physician notes that an increase in the 
veteran's current low back disability was caused by an 
altered gait due to his service-connected right knee 
disability, and the Board remanded the case in 1996 in order 
to have the veteran undergo a VA orthopedic examination to 
determine the current nature and extent of his current low 
back disability and to obtain an opinion as to the etiology 
of this condition.  The veteran underwent a VA orthopedic 
examination in December 1997 and the examiner concluded that 
the veteran had a congenital pars defect of the lumbar spine 
with spondylolisthesis and arthritis of L4-L5 that was 
approximately 25 percent caused by his inability to walk 
correctly because of his service-connected right knee 
disability.  The examiner opined that the remaining 
75 percent of the veteran's heart disease was due to 
congenital abnormality.

The veteran and his wife testified at a hearing in 1996 to 
the effect that the veteran's current low back disability was 
aggravated by an altered gait due to his service-connected 
right knee disability.  This evidence is corroborated by the 
objective medical evidence of record, including the report of 
his December 1997 VA medical examination where the examiner 
opines that approximately 25 percent of the veteran's current 
low back disability is due to aggravation caused by the 
service-connected right knee disability.  Under the 
circumstances, the evidence supports granting service 
connection for 25 percent of the veteran's current par defect 
of the lumbar spine with spondylolisthesis and arthritis of 
L4-5.  To this extent, the veteran's claim for service 
connection for a low back disability is granted.  38 C.F.R. 
§§ 3.310(a) and 3.322; Allen v. Brown, 7 Vet. App. 439 
(1995).  The preponderance of the evidence is against the 
claim for the remaining 75 percent of the veteran's current 
low back disability, and to this extent, the claim is denied.  

Since the preponderance of the evidence is against the claim 
for 75 percent of the veteran's current low back disability, 
the benefit of the doubt doctrine is not for application with 
regard to this portion of the claim for service connection 
for a low back disability.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Entitlement to a Higher Rating for a Right Knee 
Disability, Initially Assigned a 30 Percent Evaluation, 
Effective from March 1990; a Total Rating, Effective from 
November 27, 1996, to January 1998; and a 30 Percent 
Evaluation, Effective from January 1998

A.  Factual Background

The report of the veteran's medical board evaluation in June 
1989 notes that he underwent debridement of an osteochondral 
defect of his medial femoral condyle of the right knee in 
1982 and that he had pain and progressive degenerative joint 
disease.  It was also noted that he underwent arthroscopic 
debridement of the degenerative joint disease of the right 
knee in August 1986.  

Post service VA and private medical reports show that the 
veteran was seen and evaluated for right knee problems in the 
1990's.  The more salient medical reports are discussed in 
the following paragraphs.

X-rays conducted in conjunction with the veteran's VA medical 
examination in January 1991 showed mixed degenerative and 
osteoarthritis of the right knee with calcific 
chondromatosis.  Range of motion of the right knee was from 
zero to 100 degrees.  There was patella crepitation and 
unstable lateral collateral ligament with 5 degrees laxity.  
The diagnosis was post traumatic arthritis of the right knee 
with calcific chondromatosis.

X-rays conducted in conjunction with the veteran's VA medical 
examination in September 1993 showed progression of moderate 
to severe degenerative changes of the right knee with 
findings suggestive of avascular necrosis of the distal femur 
and proximal tibial.  There was evidence of a chronic 
synovial reaction.  On examination, there was marked swelling 
and limitation of motion of the right knee.  There was 
positive lateral instability of the right knee.  Flexion of 
the right knee was limited to 40 degrees and extension was 
normal.

VA and private medical reports of the veteran's treatment 
from 1990 to 1996 show that he was seen for complaints of 
right knee pain.

A statement from the veteran's wife dated in July 1996 is to 
the effect that the veteran had right knee pain that caused 
functional impairment.

The veteran and his wife testified at a hearing in July 1996 
to the effect that the veteran's right knee disability was 
more severe than currently evaluated.

A summary of the veteran's VA hospitalization from November 
27 to 29, 1996, shows that he underwent a cemented right 
total knee replacement with constrained Biomaxim knee.  The 
diagnosis was degenerative joint disease of the right knee.

The veteran underwent a VA orthopedic examination in December 
1997 to determine the severity of his right knee disability.  
He was asked to specify whether he had pain on motion of the 
right knee, other pain, weakness , excessive fatigability 
and/or incoordination that resulted in loss of function with 
the right knee, and it was noted that his right knee seemed 
to be pretty good.  Range of motion was from zero to 110.  
The diagnosis was right knee replacement with marked 
improvement and reasonably normal function.


B.  Legal Analysis

The veteran's claim for a higher rating for the right knee 
disability is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
§ 4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated be rated by analogy 
to diagnostic codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. § 4.71a, Code 5055.

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between zero and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 and 20 degrees.  38 C.F.R. § 4.71a, Code 5256.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

A review of the record shows that the veteran's right knee 
disability was granted service connection, effective from 
March 1990, and that a 30 percent evaluation was assigned for 
traumatic arthritis of the right knee, effective from March 
1990 to November 27, 1996, when the veteran was hospitalized 
for a total right knee replacement.  The record shows that a 
total rating was assigned for functional impairment caused by 
the right knee replacement from November 27, 1996 to January 
1998 under the provisions of diagnostic code 5055, and that a 
30 percent evaluation was assigned for the residuals of the 
right knee replacement, effective from January 1998 under the 
provisions of this diagnostic code.

Medical reports of the veteran's treatment from 1990 to 1996 
show that he had right knee pain, and at his VA medical 
examination in September 1993 he had severe instability and 
swelling of the right knee, and limitation of flexion to 40 
degrees.  These findings indicate the presence of severe 
instability of the right knee warranting a 30 percent 
evaluation for the right knee disorder under diagnostic code 
5257, and of limitation of flexion of the right knee with 
painful motion warranting a separate compensable evaluation 
for the arthritis of the right knee under diagnostic code 
5260 with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, dealing with functional impairment due to 
pain, incoordination, weakness, and fatigability of the right 
knee.  The evidence warrants granting a separate 20 percent 
evaluation for the arthritis of the right knee in addition to 
the 30 percent evaluation for this disorder, effective from 
March 1990 to November 27, 1996 when the veteran was 
hospitalized for the total knee replacement.  VAOPGCPREC 9-
98.

A total rating for the right knee replacement is warranted, 
effective from November 27, 1996 to January 1998 under the 
provisions of diagnostic code 5055 with consideration of the 
provisions of 38 C.F.R. § 4.30.  Thereafter, the medical 
evidence indicates marked improvement in the right knee 
disability with normal function.  The report of the veteran's 
VA medical examination in December 1997 and the medical 
reports of his treatment and evaluation since the right knee 
replacement in November 1996 do not show the presence of 
ankylosis, compensable limitation of motion, instability or 
severe symptoms of the right knee disorder to warrant the 
assignment of separate compensable ratings under diagnostic 
code 5257, 5260 and/or 5261 or a higher rating under 
diagnostic code 5055 for the right knee disability.  Under 
the circumstances, the minimum rating of 30 percent provided 
by diagnostic code 5055 for residuals of knee replacement 
best represents the veteran's disability picture, effective 
from January 1998.

Statements and testimony from the veteran and his wife in 
1996 are to the effect that the veteran's right knee 
disability was more severe than then rated and a separate 
compensable rating of 20 percent in addition to the 
30 percent evaluation for the right knee disability, 
effective from March 1990 to November 27, 1996, has been 
granted for his arthritis of the right knee or a "staged 
rating" since the effective date of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The preponderance of the 
evidence, however, is against the claim for a higher rating 
or a separate compensable evaluation for the right knee 
disorder, evaluated as 100 percent, effective from November 
27, 1996 to January 1998, and 30 percent, effective from 
January 1998.  Since the preponderance of the evidence is 
against the claim for a higher rating or a separate 
additional compensable rating for the right knee disorder 
after November 27, 1996, the benefit of the doubt doctrine is 
not for application with regard to this portion of the claim.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.



ORDER

The claims for service connection for heart disease and a 
left knee disability are denied as not well grounded.

Service connection for 25 percent of the veteran's pars 
defect of the lumbar spine with spondylolisthesis and 
arthritis of L4-5 is granted, and the appeal is granted to 
this extent; service connection for 75 percent of this low 
back disability is denied, and the appeal is denied to this 
extent.

A separate evaluation of 20 percent in addition to the 
30 percent evaluation for arthritis of the right knee is 
granted, effective from March 1990 to November 27, 1996, 
subject to the regulations applicable to the payment of 
monetary benefits, and the appeal is granted to this extent; 
a higher rating or a separate compensable evaluation for the 
right knee replacement, assigned a total evaluation, 
effective from November 27, 1996, and a 30 percent 
evaluation, effective from January 1998 is denied, and the 
appeal is denied to this extent.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

